             Case 20-34576-KLP              Doc 128       Filed 06/09/21 Entered 06/09/21 14:10:20                    Desc Main
                                                         Document      Page 1 of 9



                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                         RICHMOND DIVISION

                   IN RE:                                                         )
                                                                                  )        Chapter 11
                   LEWIS E. WILKERSON, JR.,                                       )
                                                                                  )        Case No. 20-34576
                                                                                  )
                                     Debtor.                                      )
                   ---------------------------------------------------------------------------------------------------------------
                   THE CARRINGTON COMPANY, LLC                                    )
                                                                                  )
                                     Movant,                                      )
                                                                                  )
                   v.                                                             )
                                                                                  )
                   LEWIS E. WILKERSON, JR.,                                       )
                   P.O. Box 270                                                   )
                   Keysville, VA 23947                                            )
                                                                                  )
                   ALSO SERVE:                                                    )
                                                                                  )
                   ROBERT A. CANFIELD                                             )
                   Canfield Wells, LLP                                            )
                   4124 E. Parham Road                                            )
                   Richmond, VA 23228                                             )
                                                                                  )
                                     Respondent.                                  )

                                                        MOTION FOR RELIEF FROM STAY

                            COMES NOW, The Carrington Company, LLC (“Movant”), by counsel, and respectfully

                   requests that the automatic stay provisions of 11 U.S.C. § 362 be rescinded and for its reasons

                   states as follows:




                   {2845096-1, 121515-00002-07}
W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC   Richard C. Maxwell (VSB No. 23554)
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW    Justin E. Simmons (VSB No. 77319)
                   WOODS ROGERS PLC
                   P.O. Box 14125
                   Roanoke, VA 24038-4125
                   Telephone: 540-983-7600
                   Facsimile: 540-983-7711
                   rmaxwell@woodsrogers.com
                   jsimmons@woodsrogers.com
                      Counsel for Movant
             Case 20-34576-KLP              Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20           Desc Main
                                                      Document      Page 2 of 9



                            1.        The United States Bankruptcy Court for the Eastern District of Virginia has

                   jurisdiction over this Motion for Relief from Stay pursuant to 11 U.S.C. § 362, 28 U.S.C. § 1334,

                   28 U.S.C. § 157(a), and Rules of Bankruptcy Procedure 4001 and 9014.

                            2.        On April 1, 2011, Lewis E. Wilkerson, Jr. (“Debtor”) entered into a Promissory

                   Note to memorialize a loan from Movant to Debtor in the amount of One Hundred Eighty

                   Thousand Dollars ($180,000.00) (the “Note”), payment of which was secured by a Purchase

                   Money Deed of Trust from Debtor (as Grantor) to Movant (as Grantee) dated April 1, 2011 (the

                   “Deed of Trust”), on real property located at 2075 New Bethel Road, Meherrin, VA 2394 (the

                   “Real Property”) and more particularly described as follows:

                            All that certain tract, piece or parcel of land, with buildings and improvements
                            thereon, containing 58.07 acres, situate, lying and being in Hampden Magisterial
                            District, Prince Edward County, Virginia and known and designated as Lot No. 3
                            as shown on that certain plat entitled “Bush River Estates,” made by John R.
                            Nunnally, Jr., C.L.S., dated October 23, 1975, and recorded in the Clerk’s Office
                            of the Circuit Court of Prince Edward County, Virginia, in Plat Book 3, at page
                            123.

                   (The Note is attached as Exhibit A, and the Deed of Trust is attached as Exhibit B.)

                            3.        The Debtor filed a petition pursuant to Chapter 11, Title 11 of the United States

                   Code on November 18, 2020.

                            4.        The principal balance due on the Note as of the date of this Motion is $180,000.

                            5.        The value of the Real Property listed on the Debtor’s Schedules is $141,500. (Dkt.

                   No. 29, at 23.)

                            6.        The Debtor has not made any payments to the Movant since this bankruptcy case

                   was filed.

W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC            7.        The Debtor does not have any equity in the Real Property.
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW


                            8.        The Real Property is not necessary for an effective reorganization of the Debtor.



                   {2845096-1, 121515-00002-07}                        2
             Case 20-34576-KLP              Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20          Desc Main
                                                      Document      Page 3 of 9



                            9.        Failure to lift the stay and allow Movant to enforce the Deed of Trust and take

                   possession of the Real Property will result in irreparable harm, loss, and damage to Movant.

                            10.       Cause exists pursuant to Bankruptcy Code section 362(d)(1) and (2) to terminate

                   the automatic stay.

                            WHEREFORE, Movant respectfully requests that the automatic stay in effect pursuant to

                   11 U.S.C. § 362 be terminated as to it, in order that it may protect its interests and for such other

                   and further relief as is just.

                                                                  Respectfully submitted,

                                                                  THE CARRINGTON COMPANY, LLC

                                                                  By:      /s/ Richard C. Maxwell
                                                                                Of Counsel

                   Richard C. Maxwell, Esq. (VSB No. 23554)
                   Justin E. Simmons, Esq. (VSB No. 77319)
                   Woods Rogers PLC
                   P.O. Box 14125
                   Roanoke, VA 24038-4125
                   Telephone: 540-983-7600
                   Facsimile: 540-983-7711
                   rmaxwell@woodsrogers.com
                   jsimmons@woodsrogers.com
                      Counsel for Movant




W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW




                   {2845096-1, 121515-00002-07}                       3
             Case 20-34576-KLP              Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20        Desc Main
                                                      Document      Page 4 of 9



                                                       CERTIFICATE OF SERVICE

                            I hereby certify that on this 9th day of June, 2021 the foregoing was filed electronically

                   with the U.S. Bankruptcy Court, was served electronically on those parties who are CM/ECF

                   participants, and was served by U.S. Postal Service on those parties who are non-CM/ECF

                   participants. The foregoing was served on:

                            Lewis E. Wilkerson, Jr.
                            P.O. Box 270
                            Keysville, VA 23947
                                   Debtor

                            Robert A. Canfield
                            Canfield Wells, LLP
                            4124 E. Parham Road
                            Henrico, VA 23228
                                   Counsel for Debtor

                            20 Largest Unsecured Creditors included on the list filed pursuant to Bankruptcy Rule of
                            Civil Procedure 1007(d)


                                                                             /s/Richard C. Maxwell




W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW




                   {2845096-1, 121515-00002-07}                     4
Case 20-34576-KLP   Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20   Desc Main
                              Document      Page 5 of 9
Case 20-34576-KLP   Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20   Desc Main
                              Document      Page 6 of 9
Case 20-34576-KLP   Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20   Desc Main
                              Document      Page 7 of 9
Case 20-34576-KLP   Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20   Desc Main
                              Document      Page 8 of 9
Case 20-34576-KLP   Doc 128    Filed 06/09/21 Entered 06/09/21 14:10:20   Desc Main
                              Document      Page 9 of 9
